UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6519



In Re: RUFUS HOUSER,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                       (CR-95-12, CA-98-55-3)


Submitted:   July 14, 2000                 Decided:   July 27, 2000


Before MURNAGHAN and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Rufus Houser, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rufus Houser petitions this court for a writ of mandamus di-

recting the district court to rule on his 28 U.S.C.A. § 2255 (West

Supp. 2000) motion.   The district court denied the § 2255 motion on

June 27, 2000.   Therefore, although we grant leave to proceed in

forma pauperis, we dismiss the mandamus petition as moot.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DISMISSED




                                  2